          Case 1:20-cv-00474-JSR Document 12 Filed 02/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ X
ROBERT CAMPBELL,                       :
                                       :
                                                      CASE NO.: 20-cv-00474-JSR
               Plaintiff,              :
                                       :
     -against-                         :
                                       :
DIPLOMAT PHARMACY, INC., BRIAN         :
GRIFFIN, PHILIP R. HAGERMAN,           :
BENJAMIN WOLIN, REGINA                 :
BENJAMIN, DAVID C. DREYER,             :
KENNETH KLEPPER, and SHAWN C.          :
TOMASELLO.                             :
                Defendants.            :
                                       :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action without prejudice. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

Dated: February 26, 2020                           Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
